Order entered April 12, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00186-CR

                      EX PARTE ZAVIER COMMINEY

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-76079-V

                                     ORDER

      On February 24, 2021, appellant filed with the trial court clerk a notice of

appeal stating his intent to appeal “the trial court’s Order denying his Application

for a Writ of Habeas Corpus” in this case. The notice of appeal was filed with this

Court on March 25, 2021. On March 29, 2021, the clerk’s record was filed. The

clerk’s record does not contain an application for writ of habeas corpus nor does it

contain an order denying a writ application other than one entered in 2019.

Instead, the clerk’s record contains a set of “Findings,” signed by a magistrate on

January 11, 2021, stating appellant is charged with murder, denying appellant a

personal bond, and setting bail at $5,000,000.
      On March 31, 2021, appellant filed a docketing statement indicating that he

was appealing an order entered February 10, 2021 that denied his writ application.

The docketing statement further indicates that appellant had not requested a clerk’s

record or reporter’s record, but that both would be requested on March 31, 2021.

      This Court has jurisdiction to review an order denying a pretrial writ of

habeas corpus seeking the setting of reasonable bail or a reduction in bail, but it

does not have jurisdiction to consider a pretrial motion seeking the same relief.

See Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014); Ex parte Gill,

213 S.W.3d 425, 426 (Tex. Crim. App. 2014) (reviewing court of appeals

determination on pretrial habeas proceeding seeking personal bond or reduction of

bail); see also Sanderson v. State, No. 02-20-00006-CR, 2020 WL 827590, at *1

(Tex. App.—Fort Worth Feb. 20, 2020, no pet.) (mem. op., not designated for

publication) (dismissing for want of jurisdiction appeal purporting to be appeal

from denial of pretrial habeas application where record showed appeal was from

denial of motion seeking bail reduction).

      Because the clerk’s record filed does not show the Court has jurisdiction, we

ORDER appellant to file, within FOURTEEN DAYS of the date of this order, a

jurisdictional brief explaining the basis for the Court’s jurisdiction. The State may

respond with its own jurisdictional brief within FOURTEEN DAYS of the filing

of appellant’s jurisdictional brief.
      We further ORDER the Dallas County District Clerk to file, within

FOURTEEN DAYS of the date of this order, either (1) a supplemental clerk’s

record containing appellant’s pretrial application for writ of habeas corpus, any

response from the State, and the trial court’s order denying relief entered on or

about February 10, 2021, or (2) a letter verifying the Dallas County District Clerk

does not possess any of the documents ordered above.

      After supplementation of the record and the filing of jurisdictional briefs, if

any, the Court will either dismiss the appeal for want of jurisdiction or issue an

order setting further deadlines in this case.




                                                /s/   LANA MYERS
                                                      JUSTICE